Citation Nr: 0934593	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-43 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for right ankle 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
September 1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  This case was previously before the Board 
in June 2007.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's right 
ankle disability was manifested by complaints of right ankle 
pain; examination of the right ankle revealed dorsiflexion no 
worse than from 0 to 15 degrees, and plantar flexion no worse 
than from 0 to 20 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
ankle disability have not been met at any time during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

By correspondence dated in May 2003 and December 2007 the 
Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  38 U.S.C. § 5103(a); Vazquez-
Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 (2009).  
Importantly, the Board notes that the Veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Veteran has submitted argument and evidence in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating claim 
such that the essential fairness of the adjudication is not 
affected.

In December 2007 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as 
the case was readjudicated thereafter, there is no prejudice 
to the Veteran in this regard.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Duty to Assist

Other than a September 1971 medical history report, and a 
September 1971 psychiatric evaluation, none of the Veteran's 
service treatment records are associated with the claims 
file.  Service personnel records, as well as VA and private 
medical records, are of record.  The Veteran has undergone an 
examination that has addressed the medical matters presented 
on the merits by this appeal.  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the June 
2009 VA examination obtained in this case is adequate, as it 
considered the pertinent evidence of record, and included an 
examination of the Veteran and elicited his subjective 
complaints.  The June 2009 VA examination described the 
Veteran's disability on appeal in sufficient detail so that 
the Board is able to fully evaluate the claimed disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to this claim.

Service connection is currently established for residuals of 
a right ankle injury, rated 10 percent disabling.  The 
Veteran's increased rating claim was received in January 
2003.

The Veteran's service-connected right ankle disability is 
rated under Diagnostic Codes 5299-5271.  Under Diagnostic 
Code 5271, moderate limitation of motion of the ankle 
warrants a 10 percent disability rating, and marked 
limitation of motion of the ankle warrants a 20 percent 
disability rating.

The average normal range of motion of the ankle is from zero 
to 20 degrees of dorsiflexion, and from zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Board observes that the medical evidence of record does 
not include X-ray evidence of degenerative joint disease of 
the right ankle.

At a May 2003 VA examination, the Veteran complained of right 
ankle pain, weakness, stiffness, and numbness.  He indicated 
that he had flare-ups of right ankle pain, with standing, 
sitting, and walking as precipitating factors.  Physical 
examination revealed tenderness to palpation over the 
anterior talofibular ligament as well as the posterior 
talofibular ligament.  The right ankle was painful with 
plantar flexion from 0 to 20 degrees, with a total of 0 to 40 
degrees of plantar flexion motion.  The Veteran had right 
ankle dorsiflexion of 0 to 20 degrees, with no pain.  The 
Veteran had no right ankle instability.  X-rays revealed no 
fracture or other abnormality.  The diagnosis was right ankle 
pain secondary to residual of a flare missile injury to the 
right ankle.

VA records dated from May 2007 to October 2007 reveal that 
the Veteran made complaints of right ankle pain.  A May 2007 
VA physician believed the Veteran's right ankle pain to be 
neuropathic and ordered a bone scan.  A June 2007 VA 3-Phase 
Bone Scan of the feet reported an impression of a normal 
scan.

At a June 2009 VA examination, the Veteran complained of 
right ankle pain and recurrent swelling.  Physical 
examination of the right ankle revealed dorsiflexion of 15 
degrees, without pain, plantar flexion of 25 degrees, without 
pain, inversion of 10 degrees, with pain, and eversion to 5 
degrees, also with pain.  X-rays were normal.  The diagnosis 
was chronic strain, lateral ligament of the right ankle, with 
pain, with no history or residual of skeletal pain.  The 
examiner commented as follows:

There is no additional limitation of 
motion due to pain, fatigue, weakness, or 
lack of endurance on repetitive use of 
his joint (three times).

There is minimal impairment of daily 
occupational activities due to his 
service-connected right ankle condition.

The evidence for this time period does not show limitation of 
motion or function which more nearly approximates a degree 
characterized as marked so as to warrant a 20 percent rating 
under Diagnostic Code 5271 or other Diagnostic Code.  Range 
of motion testing on the VA examinations has shown, at most, 
moderate limitation of motion, and no other manifestations 
that would warrant a higher rating are shown.  The Board has 
also considered 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The June 2009 VA examiner 
specifically, noted, however, that there was no additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance on repetitive use of his joint as might warrant 
the assignment of an evaluation in excess of 10 percent.

The Board notes that there is no evidence of flatfoot, claw 
foot, malunion or nonunion of tarsal or metatarsal bones or 
moderately severe foot injuries, and Diagnostic Codes 5276, 
5278, 5283, and 5284 are not for application.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms such as right ankle pain and swelling.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, as with the 
medical evidence of record, the Veteran's account of his 
symptomatology describes a rating consistent with the 10 
percent rating he is currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected right ankle 
disability is not so unusual or exceptional in nature as to 
render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
code that has specifically contemplated the level of 
occupational impairment caused by his disability.  The 
evidence does not reflect that the Veteran's right ankle 
disability, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for residuals of a right 
ankle disability is denied.


REMAND

The Veteran asserts that he has a psychiatric disability that 
was present during service.

In June 2009 the Veteran underwent a VA mental disorders 
examination that was to address the medical matters presented 
by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is not adequate.

First, the Board observes that the June 2009 examination 
report, under the military history portion, appears to 
indicate that the Veteran attained the rank of sergeant, 
performed search and rescue operations during his service, 
and was wounded while performing combat operations in 
Vietnam.  It was also noted that the Veteran had no substance 
use or abuse during his military service.

The Board here observes that this case involves a rebuilt 
claims file.  The original file was evidently lost prior to 
October 1987.  With the exception of a Report of Medical 
history dated in September 1971, none of the Veteran's 
service treatment records had been associated with the claims 
file.  Subsequent to the Board's June 2007 remand, a 
September 1971 report of psychiatric evaluation (conducted in 
connection with the Veteran's administrative separation from 
service) was obtained.  The September 1971 Report of 
Psychiatric Evaluation indicated a diagnosis of situational 
maladjustment reaction to the military; the examiner noted 
that there was no evident psychosis or psychoneurotic 
disorder.  Also obtained in January 2008 were some of the 
Veteran's private medical records, including a psychiatric 
evaluation of the Veteran undertaken in 1961 when he was just 
12 years of age.

It is clear to the Board that the June 2009 VA examiner did 
not review, or, did not have the occasion to review, the 
Veteran's service personnel records, the September 1971 
report of psychiatric evaluation, and the private records 
that were associated with the Veteran's claim folder in 
January 2008.  Based on the foregoing, the Board finds that 
the Veteran's claims file should be returned to the June 2009 
VA examiner for the purposes of preparing an addendum (based 
on all the evidence of record) that addresses the question of 
whether the Veteran has a psychiatric disability related to 
service.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should furnish the Veteran's 
claims file to the physiatrist who 
conducted the June 2009 VA mental 
disorders examination and request that 
the examiner review the claims file in 
its entirety, to include records received 
in January 2008, to specifically include 
private treatment records dated in 1961, 
a September 1971 report of psychiatric 
evaluation, and service personnel 
records.  The examiner is requested to 
provide an addendum containing an opinion 
as to whether it is at least as likely as 
not that any current psychiatric 
disability is related to the Veteran's 
military service.  The psychiatrist is 
asked to provide a rationale for the 
opinion.

If the June 2009 VA psychiatrist is not 
available, the AOJ should request another 
qualified physician to review the claims 
file (and schedule another examination, 
if necessary) and provide the requested 
opinion.

2.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


